Citation Nr: 1125170	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1993 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which awarded service connection for GERD and left ear hearing loss, assigned both conditions non-compensable ratings and denied the Veteran's claim seeking service connection for a right knee disorder. 

During the pendency of this appeal, the Veteran was awarded an increased rating to 10 percent for GERD in a February 2006 rating decision.  After the Veteran has perfected her appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The case was brought before the Board in May 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claims. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his (or her) disability affects his (or her) employability.  The Board notes that the holding in Rice, 22 Vet. App. 447, was considered and found inapplicable here because, the Veteran is not claiming unemployability due to her disabilities.  Indeed, although the Veteran is not currently working she concedes she is a student.  The record does not reasonably raise a claim of TDIU.  See id.    


The issues of entitlement to an initial compensable rating for left ear hearing loss and entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on her part.



FINDING OF FACT

The Veteran's GERD is manifested by epigastric tenderness, regurgitation and heartburn with recent weight gain and good appetite, but no manifestations of hematemesis, melena, nausea or vomiting.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in March 2004, May 2006, and June 2008.  Those letters advised the Veteran of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2006 and 2008 letters explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes the Veteran indicated she was treated by the Womack Army Medical Center (WAMC) and Wright Patterson Air Force Base as a dependent of her husband, who is still on active duty.  The VA made significant efforts to obtain these treatment records and successfully located and obtained records from the Wright Patterson Air Force Base.  The WAMC, on the other hand, indicated no records for the Veteran existed.  The VA also requested WAMC records from the NPRC, which also resulted in a negative reply.  The Board concludes any further efforts to obtain these records would be futile.

 The Veteran has at no time referenced any other outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2004 and 2007.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since she was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2004 and 2007 VA examination reports are thorough and supported by the other medical evidence of record.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Rating (GERD)

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court recently held that "staged" ratings are appropriate for an increased rating claim (whether stemming from an original grant of service connection or not) when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as explained below, staged ratings are not warranted here because the Veteran's GERD has remained consistent throughout the appellate time frame.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2009).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's GERD is currently rated under Diagnostic Code 7346, for hiatal hernia.  See 38 C.F.R. § 4.114, DC 7346.  Under DC 7346, a 10 percent rating is awarded where two or more of the symptoms for the 30 percent evaluation are present at less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating, the highest possible rating under DC 7346, is awarded for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two- year- period preceding onset of the disease. 38 C.F.R. § 4.112 (2010).

In this case, the Veteran was afforded a general medical VA examination in April 2004 where the examiner diagnosed the Veteran with "mild" GERD.  At that time, the Veteran merely complained of heartburn five to seven days a week with no other manifestations.  On examination, the examiner described the Veteran's abdomen as "benign."

Treatment records from Wright Patterson Air Force Base indicate in November 2005 the Veteran was seen complaining of heartburn and diarrhea with only mild relief with medications.  Even so, the physician at that time diagnosed the Veteran with "improving" GERD.

Most recently, the Veteran was afforded a VA examination in March 2007 where the examiner noted the Veteran's complaints of epigastric pain, severe heartburn and regurgitation.  The Veteran at that time, however, denied hematemesis, melena, nausea or vomiting.  The Veteran indicated she had gained 15 pounds and had a good appetite.  On examination, the examiner found the Veteran's abdomen to be tender.  The examiner diagnosed the Veteran with mild GERD, still symptomatic on medications.  

In short, the medical evidence indicates the Veteran's GERD is manifested by some tenderness of the abdomen, regurgitation and heartburn.  The Veteran denied any weight loss and, indeed, gained weight reporting a good appetite.  The Veteran also denied and was not found to have vomiting, nausea, hematemesis or melena.  The Veteran's GERD has consistently been referred to as "mild" and "improving."

For these reasons, the Board finds her symptoms warrant her current 10 percent rating, but no more.  There is no medical evidence indicating considerable or severe impairment of health or manifestations of dysphagia, pyrosis, arm or shoulder pain, vomiting, material weight loss, hematemesis or melena with anemia.  Indeed, there is medical evidence to the contrary. 

The Board considered the applicability of alternative diagnostic codes related to the digestive system.  

As explained above, with regard to diseases of the digestive system, particularly within the abdomen, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, the evidence as a whole indicates the Veteran's principal complaint with regard to her GERD throughout time has been heartburn and epigastric pain.  Other diagnostic codes pertinent to the digestive system provide for a rating greater than 10 percent, but only for findings of moderately severe attacks of abdominal pain (DC 7347), recurrent ulcers (DC 7348), or other unrelated symptomatology.  

In short, based on the medical evidence and the Veteran's contentions, the Board finds no provision in which to assign the Veteran a rating greater than 10 percent for her GERD. 

Extra-Schedular Considerations

In denying the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of his GERD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's GERD with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  

The Veteran has never been hospitalized for GERD and indeed her medical records are largely silent for on-going treatment for GERD.  Rather, she indicated during her March 2007 VA examination that she takes one pill a day to control the symptoms of her GERD.  

The Veteran is not currently working, but is enrolled as a student.  She does not contend, and the evidence does not suggest that her GERD prevents her from working.  The medical evidence does not show marked impairment above and beyond that which is already contemplated in the rating criteria.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

The Board concludes that there is nothing in the record to indicate that the Veteran's GERD causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD) is denied.


REMAND

The Veteran contends her left ear disorder is more severe than currently rated.  She further contends her in-service right knee injury is responsible for her current chronic right knee ACL tear.

These claims were remanded by the Board in May 2009 to afford the Veteran a new VA examination for her left ear, to obtain missing treatment records and to readjudicate the claims on the merits.  Regrettably, the claims must once again be remanded.

Initially, with regard to the right knee claim, the Board finds the prior Remand instructions were not complied with.  Stegall v. West, 11 Vet. App. 268 (1998) (the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

That is, the right knee claim was previously remanded because the Veteran identified treatment records from various military institutions that were not of record and that may include treatment records relevant to the right knee claim.  The Board, in the prior May 2009 Remand, directed the AMC to obtain the missing records and then readjudicate the claim.

As explained in the VCAA section above, the AMC made significant efforts to obtain the missing treatment records.  Records from the Womack Army Medical Center (WAMC) could not be obtained, but the AMC successfully obtained the Veteran's treatment records from the Wright Patterson Air Force Base, which included treatment from 2004 and 2005, to include, among other things, complaints of right knee pain and a November 2004 x-ray report of the right knee.  

Thereafter, the May 2009 Remand directed the agency of original jurisdiction (AOJ) to readjudicate the claim.  In a March 2011 Supplemental Statement of the Case (SSOC), however, the AOJ listed entitlement to service connection of a right knee disorder as an issue on appeal, but the analysis thereafter explained why the Veteran was not entitled to service connection for right hearing loss.  Entitlement to service connection for right hearing loss is not an issue currently on appeal.  To date, there is no SSOC indicating the AOJ considered the new private treatment records or readjudicated the right knee claim as required by the Board's remand.

Corrective action is required.

With regard to the left ear disability claim, the Board notes further development is necessary.

The claim is complicated because the Veteran's left ear disability actually encompasses recurrent left ear infections that resulted in multiple surgeries through the years and is primarily manifested by left ear hearing loss.  Medical evidence through the pendency of this appeal suggests additional diagnostic tests are required aside from a typical audiogram to accurately assess the severity of the Veteran's disability.

The Veteran was last afforded VA audiological examination in August 2009.  At that time, the examiner noted the Veteran's history of prior ear infections, two surgical tympanomastoidectomies in 2005 and her complaints of balance problems and difficulty hearing while in class.  The VA examiner at that time diagnosed the Veteran with mild to severe left ear hearing loss.  The VA examiner further noted, however, that an ENT consult would be necessary to further evaluate conductive hearing loss in the left ear.  The examiner also noted a hearing aid would greatly improve the Veteran's ability to hear in class and was waiting approval.

After the August 2009 VA examination, the AMC obtained the Veteran's treatment records from WAMC, which included the operative reports pertinent to the Veteran's February 2005 and December 2005 tympanomastoidectomies.  

The Board finds the August 2009 VA examination inadequate because the examiner did not have all the relevant treatment records at the time the opinion was rendered and it appears on the face of the examination that further diagnostic tests were recommended, but not completed.  Specifically, an ENT consult was indicated as necessary to further evaluate the Veteran's conductive hearing loss.  The examiner also indicated a hearing aid test may be beneficial.

In light of the missing treatment records, the recommended ENT consult, and perhaps additional diagnostic tests not completed, the Board finds the August 2009 VA examination inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  A new VA examination is indicated.

The AMC should take this opportunity to obtain any and all current treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records for treatment of her claimed disability from any provider identified.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination with an ENT to ascertain the severity of her service-connected left ear disability, manifested by left ear hearing loss.  The examiner is asked to specifically render a decision regarding the current severity of the Veteran's disability, hearing loss and conductive hearing loss.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made, to include a copy of this Remand. 

All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.    

The examiner is also specifically asked to reconcile any conflicting findings throughout the appellate time frame.

3.  Thereafter, readjudicate the Veteran's claims clearly considering the Veteran's left ear hearing loss claim and right knee claim, as well as the applicability of extra-schedular considerations or alternative diagnostic codes.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.  An appropriate period of time should be allowed for response. 

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


